Case 4:19-cv-00098-GKF-FHM Document 285 Filed in USDC ND/OK on 06/17/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA


   JANICE BUSH, as Special Administrator                )
   for the Estate of Ronald Garland, deceased,          )
                                                        )
                  Plaintiff,                            )
                                                        )
   v.                                                   )       Case No. 19-CV-98-GKF-FHM
                                                        )
   BRET BOWLING, in his individual                      )
   and official capacity and individual capacity        )
   as Sheriff of Creek County, Oklahoma,                )
   et al.,                                              )
                                                        )
                  Defendants.                           )

                                       OPINION AND ORDER

          Before the court is the Motion for Judgment on the Pleadings [Doc. 255] of defendants

   Newt Stephens, Leon Warner, and Lane Whitehouse. For the reasons set forth below, the motion

   is granted.

          This is a federal civil rights lawsuit filed pursuant to 42 U.S.C. § 1983 following the death

   of Ronald Garland of an anoxic brain injury after jailers at the Creek County Jail placed Garland

   in a restraint chair and allegedly shoved his head downward between his knees to the point they

   cut off the supply of oxygen to his brain.

          Defendants Newt Stephens, Leon Warner, and Lane Whitehouse are the duly elected

   county commissioners for Creek County, Oklahoma. See [Doc. 40, ¶ 4]. Plaintiff sues each of the

   Defendant Commissioners in their official capacities. Plaintiff has asserted § 1983 claims against

   them for failure to supervise “by failing to take any reasonable steps to determine the adequacy of

   the jail facility,” and “by failing to provide adequate conditions of confinement for chemically

   compromised inmates despite actual knowledge of the substantial risk of serious harm associated
Case 4:19-cv-00098-GKF-FHM Document 285 Filed in USDC ND/OK on 06/17/20 Page 2 of 5




   with accepting this class of persons for detention without a medical screening.” [Id. at pp. 15, 19-

   20].

          Defendant Commissioners assert that plaintiff’s claims against them in their official

   capacities are redundant and duplicative of plaintiff’s claims against the Board of County

   Commissioners of Creek County, and should therefore be dismissed. The Supreme Court has long

   recognized that “official-capacity suits generally represent only another way of pleading an action

   against an entity of which an officer is an agent.” Monell v. New York City Dep’t. of Soc. Servs.,

   436 U.S. 658, 690 n.55 (1978). “[A]n official-capacity suit is, in all respects other than name, to

   be treated as a suit against the entity.” Kentucky v. Graham, 473 U.S. 159, 166 (1985). “There is

   no longer a need to bring official-capacity actions against local government officials [because]

   local government units can be sued directly for damages and injunctive or declaratory relief.” Id.

   at 167 n.14.

          Consistent with that guidance, this court has held that, when a local governmental entity is

   sued along with an official of that entity in his or her official capacity, the official capacity claims

   against the official are properly dismissed as redundant. Simpson v. Little, No. 18-CV-491-GKF,

   2020 WL 33216, at *5 (N.D. Okla. Jan. 2, 2020); Brashear v. Tulsa Cty. Bd. of Cty. Comm’rs, No.

   15-CV-473-GKF, 2016 WL 633374, at *4 (N.D. Okla. Feb. 17, 2016); Williams v. City of Tulsa,

   No. 11-CV-469-TCK, 2013 WL 244049, at *11 (N.D. Okla. Jan. 22, 2013); London v. Hill, No.

   11-CV-28-GKF, 2012 WL 529934, at *4 (N.D. Okla. Feb. 14, 2012).

           Citing Youren v. Tintic School Dist., 343 F.3d 1296 (10th Cir. 2003), plaintiff argues that

   the official capacity claims against the Defendant Commissioners are not redundant because

   officials sued in their official capacity are not immune from punitive damages. In Youren, a Tenth

   Circuit panel wrote that “[t]he fact that municipalities are immune from punitive damages does




                                                     ‐2‐
Case 4:19-cv-00098-GKF-FHM Document 285 Filed in USDC ND/OK on 06/17/20 Page 3 of 5




   not, however, mean that individual officials sued in their official capacity are likewise immune.”

   Id. at 1307. This statement has been called into question by many courts in this circuit and has

   been ignored by others. In Cross Continent Development, LLC v. Town of Akron, 548 F. App’x.

   524, 531 (10th Cir. 2013), a Tenth Circuit panel affirmed a jury’s verdict that a town official, sued

   in his official capacity, had committed no due process violation. Though the issue of punitive

   damages against that official was moot because there had been no violation, the panel stated:

                   We feel compelled, however, to note our agreement with [the town
                   official’s] characterization of Youren as an anomalous outlier. After
                   all, if “an official-capacity suit is, in all respects other than name, to
                   be treated as a suit against the entity,” and “a municipality is immune
                   from punitive damages under 42 U.S.C. § 1983,” then individuals
                   sued in their official capacity should be immune from punitive
                   damages as well. The conclusion seems inescapable. Indeed, the
                   force of this reasoning has led courts within our own circuit to ignore
                   Youren when dismissing punitive damage claims in official-capacity
                   § 1983 suits.

   Id. at 531 (internal citations omitted).

           Numerous district courts in this circuit have agreed that the language in Youren is

   anomalous.1 See Revilla v. Glanz, 7 F. Supp. 3d 1207, 1218-19 (N.D. Okla. 2014); Kerns v. Indep.




   1
    All other federal courts of appeal have recognized that punitive damages are not available against
   government officials sued in their official capacities. See, e.g., Powell v. Alexander, 391 F.3d 1,
   23 (1st Cir. 2004); Ivani Contracting Corp. v. City of N.Y., 103 F.3d 257, 262 (2d Cir. 1997)
   (“[Plaintiff], however, has sued those officers in their official capacity only, so they enjoy the same
   immunity from punitive damages as the City.”) (emphasis in original); Gregory v. Chehi, 843 F.2d
   111, 120 (3d Cir. 1988) (“Punitive damages cannot be recovered from defendants in their official
   capacities.”); Biggs v. Meadows, 66 F.3d 56, 61 (4th Cir. 1995) (“[P]unitive damages [are]
   unavailable in official capacity suits.”); Sanders-Burns v. City of Plano, 594 F.3d 366, 373 (5th
   Cir. 2010) (“[P]unitive damages . . . are available only in individual capacity suits.”); Cline v.
   Dahlberg, 924 F.2d 1057 (6th Cir. 1991) (unpublished opinion); Hill v. Shelander, 924 F.2d 1370,
   1374 (7th Cir. 1991) (“[P]unitive damages [may] be recovered against a government actor only in
   an individual capacity suit.”); Nix v. Norman, 879 F.2d 429, 433 (8th Cir. 1989); Mitchell v.
   Dupnik, 75 F.3d 517, 527 (9th Cir. 1996) (“The district court’s award of $100,000 in punitive
   damages against [individuals] in their official capacities is in reality an assessment against the
   county, which is immune from such damages. The district court therefore erred in awarding

                                                      ‐3‐
Case 4:19-cv-00098-GKF-FHM Document 285 Filed in USDC ND/OK on 06/17/20 Page 4 of 5




   Sch. Dist. No. 31 of Ottawa Cty., 984 F. Supp. 2d 1144, 1155 (N.D. Okla. 2013); Pendleton v. Bd.

   of Cty. Comm’rs for Oklahoma Cty., No. CIV-18-707-G, 2019 WL 4752269, at *8 (W.D. Okla.

   Sept. 30, 2019); Estep v. City of Del City, No. CIV-17-625-M, 2018 WL 1598674, at *4 (W.D.

   Okla. Mar. 30, 2018); Morris v. Humphrey, No. CIV-14-497-W, 2014 WL 3451033, at *1 n.3

   (W.D. Okla. July 11, 2014). Other courts have considered, but ignored, the language. See

   Fernandez v. Taos Mun. Schs. Bd. of Educ., 403 F. Supp. 2d 1040, 1043 (D.N.M. 2005); Trevillion

   v. Glanz, No. 12-CV-146-JHP, 2012 WL 4893220, at *6 (N.D. Okla. Oct. 5, 2012) (“Although

   this language indicates some punitive award may be available in official capacity suits, it cites to

   no authority and runs counter to long-established Supreme Court precedent.”); Cooper v. Cagle,

   No. CIV-06-881-C, 2007 WL 2840385, at *3 (W.D. Okla. Sept. 27, 2007).

          Upon review of the parties’ briefs and the applicable caselaw, this court concludes that the

   language contained in Youren is inconsistent with Supreme Court precedent. Importantly, the

   language is not precedential within this Circuit because it did not resolve an issue presented by the

   parties and was therefore not a holding in the case. In Youren, a Utah jury found that the defendant

   school superintendent had violated plaintiff’s civil rights. The defendant moved during trial to

   exclude punitive damages, and the district court granted that motion. The issue presented on

   appeal was whether the district court had erred in its determination that insufficient evidence

   existed to support an award of punitive damages against the defendant superintendent of schools.

   Youren, 343 F.3d at 1307.     After reviewing the record, the Circuit panel simply held that the

   evidence had been sufficient for the jury to consider the possibility of awarding punitive damages.

   Id. at 1309. The panel did not hold that punitive damages may be awarded against officials sued




   punitive damages.”); Colvin v. McDougall, 62 F.3d 1316, 1319 (11th Cir. 1995); Daskalea v. Dist.
   of Columbia, 227 F.3d 433, 437 (D.C. Cir. 2000).

                                                   ‐4‐
Case 4:19-cv-00098-GKF-FHM Document 285 Filed in USDC ND/OK on 06/17/20 Page 5 of 5




   in their official capacity, as the issue had not been presented. The language in Youren is therefore

   mere dicta.

          Insofar as the language in Youren is not precedent within this Circuit, the Motion for

   Judgment on the Pleadings is granted.

          WHEREFORE, the Motion for Judgment on the Pleadings [Doc. 255] of defendants Newt

   Stephens, Leon Warner, and Lane Whitehouse is granted.

          IT IS SO ORDERED this 17th day of June, 2020.




                                                   ‐5‐
